Opinion filed January 14, 2021




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-20-00249-CR
                                     ___________

                    WILLIAM LEN RAINEY, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 91st District Court
                           Eastland County, Texas
                         Trial Court Cause No. 22962

                      MEMORANDUM OPINION
      William Len Rainey has filed a pro se notice of appeal from the denial of a
motion to recuse. Appellant’s motion to recuse related to a postconviction habeas
corpus that was filed in the trial court. We dismiss the appeal.
      The clerk of this court wrote Appellant on November 9, 2020, and informed
him that it did not appear that the order denying the motion to recuse was an
appealable order. We requested that Appellant respond and show grounds to
continue the appeal. We have received a response from Appellant in which he
asserts that judicial oversight of the denial of his motion to recuse is necessary by
appellate review and may be reviewed on appeal for an abuse of discretion.
Appellant explains that his request for recusal relates to his “right to petition for
habeas corpus” pursuant to Article 11.07. See TEX. CODE CRIM. PROC. ANN.
art. 11.07 (West 2015).
        First, we note that an order denying a motion to recuse is not a final,
appealable order; it may be reviewed only in an appeal from a final judgment.
Green v. State, 374 S.W.3d 434, 445 (Tex. Crim. App. 2012). An appeal of the
decision to deny a motion to recuse, standing alone, would be improper. Id. Second,
we note that the order from which Appellant attempts to appeal appears to relate to
an Article 11.07 writ of habeas corpus that was filed by Appellant. See CRIM. PROC.
art. 11.07. Article 11.07 vests complete jurisdiction over postconviction relief from
final felony convictions in the Texas Court of Criminal Appeals. See id. §§ 3, 5; Bd.
of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d
481, 484 (Tex. Crim. App. 1995); Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim.
App. 1993) (only Court of Criminal Appeals has authority to grant postconviction
relief from final felony convictions). There is no role for the intermediate courts of
appeals in the procedure under Article 11.07. See CRIM. PROC. art. 11.07, § 3; Ater v.
Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig.
proceeding). For the above reasons, we have no jurisdiction to entertain this appeal.
        Consequently, we dismiss the appeal for want of jurisdiction.


January 14, 2021                                                            PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Trotter, J.,
Williams, J., and Wright, S.C.J.1
Bailey, C.J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2